 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 YASIR MEHMOOD,                                            Case No.: 2:18-cv-00531-JAD-NJK

 4             Petitioner

 5 v.
                                                                          ORDER
 6 US ATTORNEY GENERAL, et al.,
                                                                       [ECF Nos. 8, 9]
 7             Respondents

 8

 9            On April 13, 2018, the court dismissed this 28 U.S.C. § 2241 habeas corpus petition as

10 unexhausted, and judgment was entered.1 Petitioner Yasir Mehmood now moves for

11 reconsideration, asking the court to waive the exhaustion requirement “on humanitarian

12 grounds.”2 After this habeas proceeding was closed, Mehmood filed another § 2241 habeas

13 petition in this court, in which he makes the same—and additional—claims.3 That case was

14 transferred to the proper venue of the Southern District of Florida. I therefore deny the motion

15 for reconsideration in this case as moot and duplicative.

16            IT IS THEREFORE ORDERED that petitioner’s motion for reconsideration of this

17 court’s order dismissing the petition (ECF No. 8) is DENIED; and

18

19

20

21

22   1
         ECF Nos. 4, 6.
23   2
         ECF No. 8.
     3
         2:18-cv-02429-RFB-CWH.
1       IT IS FURTHER ORDERED that petitioner’s application for leave to proceed in forma

2 pauperis (ECF No. 9) is DENIED as moot.

3       Dated: February 7, 2019

4                                                   _________________________________
                                                              ____
                                                                 _ ____ _ ______
                                                                               _ _____
                                                    U.S. District
                                                              ict Judge
                                                                  JJuudg  Jennifer
                                                                      dge Jennife A.
                                                                               fer A. Dorsey
                                                                                      D
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                            2
